DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the lamination layer" in line 13.  There is insufficient antecedent basis for this limitation in the claim. It appears to be a lamination layer after curing the liquid lamination layer. Claim recites “liquid lamination layer” but according to Applicant’s publication in figures 2, 8 and [0102], [0116-0117] “lamination layer 105” and “liquid lamination layer 114” appears to be different (see also the color of the elements 105 and 114 in the figures 2, 8) since 105 is after a UV curing process. In other words, the electronic system in figure 2 does not have a “liquid lamination layer” since it has been UV cured. Therefore, it is not clear whether “lamination layer” and “liquid lamination layer” corresponds to the same elements. For example, it is not clear whether the device shown in figure 2 comprises a liquid lamination layer. Claims 2-20 are rejected since claims 2-20 are dependent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 10,747,372. Although the claims at issue are not identical, they are not patentably distinct from each other because:

The following is an example for comparing claims 1 of this application and claims 1 and 27 of Patent.

Claim 1 of this application
Claims 1 and 27 of Patent
A process for making an electronic system, comprising: preparing a first component by a process comprising forming an electrically conductive nano-composite layer on a first protective film
A process for making the system of claim 1 comprising: providing a first component by a process comprising forming an electrically conductive nano-composite layer on a first protective film
providing a transparent substrate
providing a transparent substrate
providing a liquid lamination layer
providing a liquid lamination layer
bringing the liquid lamination layer in contact with the electrically conductive nano-composite layer and the transparent substrate
providing a liquid lamination layer between the first component and the transparent substrate, bringing the liquid lamination layer in contact with the first component and the transparent substrate
curing the liquid lamination layer; and thereby preparing the electronic system with the first protective film,
curing the liquid lamination layer, and thereby preparing a transparent conductive electrode.

wherein the electronic system comprises: the electrically conductive nano-composite layer; the lamination layer; and the transparent substrate
An electronic system comprising: a conductive nano-composite layer; a lamination layer; a transparent substrate; and an encapsulation layer
wherein the electrically conductive nano-composite layer, the lamination layer, and the transparent substrate each has a front surface and a back surface; wherein the lamination layer is formed on the front surface of the transparent substrate; wherein the electrically conductive nano-composite layer is formed on the front surface of the lamination layer; wherein the lamination layer is positioned between the electrically conductive nano-composite layer and the transparent substrate; 
wherein the conductive nano-composite layer, the lamination layer, and the transparent substrate each have a front surface and a back surface; wherein the lamination layer is formed on the front surface of the transparent substrate; wherein the conductive nano-composite layer is formed on the front surface of the lamination layer; wherein the lamination layer is positioned between the conductive nano-composite layer and the transparent substrate
and -41 -Practitioner Docket No. TH-20001 wherein the front surface of the electrically conductive nano-composite layer is in contact with the first protective film.

wherein the encapsulation layer is formed on the front surface of the conductive nano-composite layer; 

wherein the conductive nano-composite layer is positioned between the encapsulation layer and the lamination layer; wherein the encapsulation layer is a layer prepared by polymerization of a liquid encapsulation formulation comprising a mono-functional monomer, a di-functional monomer, a tri-functional monomer, a curing catalyst, a leveling agent, and an antioxidant; wherein thickness of the lamination layer is in the range of more than 1 micrometer to 20 micrometers, wherein the conductive nano-composite layer comprises a nanomaterial and a polymer, and wherein the lamination layer comprises a polymer.


As can be seen above, besides the wording, the Patent include all the limitations of claim 1. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the Double patenting rejection, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance:
Alden et al. U.S. Patent Publication No. 2008/0286447 teaches conductive nano-composite layer 12, lamination layer 24, transparent substrate 14, protective layer 244 in figures 11 and 16c. In addition, Alden teaches lamination layer comprises polymer in [0102, 0106 and 0111]. However, Alden does not appear to disclose all the limitations of the claim. Specifically, the limitations with respect to the liquid lamination layer, lamination layer, formation of the electronic system in conjunction with other limitations in the claim. 
Wang et al. U.S. Patent Publication No. 2011/0304572 teaches UV-curing liquid optical adhesive in [0035]. However, Wang does not appear to disclose all the limitations of the claim. Specifically, the limitations with respect to the liquid lamination layer, lamination layer, formation of the electronic system in conjunction with other limitations in the claim.
Pei et al. U.S. Patent Publication No. 2013/0251943 teaches Ag nanowires and liquid layer cured under UV irradiation in [0097] and figure 2. However, Pei does not appear to disclose all the limitations of the claim. Specifically, the limitations with respect to the liquid lamination layer, lamination layer, formation of the electronic system in conjunction with other limitations in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621